Citation Nr: 0030102	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-47 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability 
secondary to a service-connected right knee disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to November 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which, in pertinent part, 
denied service connection for a back disability secondary to 
a service-connected right knee disability. 


FINDING OF FACT

The veteran's service-connected right knee disability has 
resulted in an additional increment of chronic disability of 
his back.


CONCLUSION OF LAW

Aggravation of the veteran's current back disability is 
proximately due to or the result of his service-connected 
right knee disability.  38 C.F.R. § 3.310 (1999).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1949 
to November 1953.  A review of his service medical records 
shows that in May 1952 he sustained a right knee injury while 
playing softball.  More specifically, he had a fracture of 
the upper right tibia (described as a simple comminuted 
fracture of the lateral tibial plateau or lateral 
epicondyle).  Treatment included closed reduction and 
traction.  A July 1952 X-ray showed firm bony union of the 
fracture site at the lateral tibial plateau of the right 
knee.  The veteran was returned to duty in August 1952, and 
he later had occasional right knee complaints.  A June 1953 
treatment note shows that he was treated for complaints of 
pain in the right lumbar area of his back; the diagnostic 
impression was muscle strain.  On medical examination 
performed for separation purposes in November 1953, the 
veteran's spine and lower extremities were listed as normal.  
Service medical records are negative for a chronic back 
disability.

An October 1956 VA examination noted residuals of the right 
knee injury.  The veteran did not have a limp, and there was 
no mention of leg length shortening.

In a November 1956 decision, the RO established service 
connection for internal derangement of the right knee 
secondary to a fracture of the right tibia, with a 20 percent 
rating.

A September 1961 VA examination noted some improvement in the 
right knee condition.

In an October 1961 rating decision, the RO reduced the rating 
for the service-connected right knee disability to a 10 
percent rating.

Post-service medical records are negative for a back 
disability until 1963.

At an August-September 1963 VA examination, the veteran 
complained of pain in the right knee and lower right back.  
He said he had low back pain for the past year.  He asserted 
that his right leg was shorter than his left and that such 
condition was the cause of his back condition.  On 
examination, the right leg was 1/2-inch shorter than the left.  
The examiner diagnosed residual of fracture of the right 
tibial plateau with 1/2-inch shortening of the right leg, 
moderate arthritis of the right knee secondary to trauma, and 
chronic lumbosacral strain.

A September 1963 VA clinical record shows that a right shoe 
lift was authorized for the veteran.

Private medical records from Towanda Memorial Hospital, 
beginning in 1984, reflect treatment for a variety of 
complaints, including right knee and back pain.  A February 
1984 history and physical examination note shows that on 
admission, the veteran reported a long history of 
intermittent back pain, and that one of his legs was 1/4-inch 
shorter than the other.  He reported that he wore lifts.  He 
reported chronic low lumbar strain in his job as a mailman, 
but said he was doing well until the current episode.  The 
examiner noted that the veteran's right leg was shorter than 
his left by approximately ? to 1/4-inch, but said that exact 
measurements were not taken due to the prior history.  The 
diagnostic impression was acute lumbosacral strain, and 
possible lumbar disc syndrome secondary to congenital leg 
shortening on the right.  A February 1984 discharge summary 
shows that the veteran was hospitalized for complaints of low 
back pain.  The examiner noted that the veteran had a 3/4-inch 
leg length discrepancy, and had worn a built-up shoe for some 
time.  The veteran reported that his leg length discrepancy 
had been noted since World War II, when he had a knee injury 
and chronic osteomyelitis.  An X-ray study showed 
degenerative disc disease at L5-S1 and T11-T12.  The 
discharge diagnoses were lumbosacral disc syndrome due to a 
discrepancy in the length of the right and left legs, and 
chronic lumbosacral strain.  

Private medical records dated from Robert Packer Hospital, 
beginning in 1984, reflect treatment for a variety of 
conditions.  An April 1984 X-ray study shows very narrowed 
disc space between L5 and S1, and mild lumbar scoliosis 
convexed to the right.

VA outpatient treatment records dated from 1984 and later 
reflect treatment for a right knee disability and low back 
pain.  An April 1984 VA outpatient treatment record shows 
that the veteran complained of low back pain since 1983.  He 
reported that his right leg was 3/4-inch shorter than his left, 
and that he wore built-up shoes.  The diagnostic assessments 
were status post trauma of the right knee, and low back pain.  
A subsequent VA outpatient treatment record dated the same 
day shows that the veteran reported that he injured his right 
knee in service, and that as a result, his right leg was 3/4-
inch shorter than his left.  On examination, the veteran's 
pelvis was even and level, there were no significant back 
abnormalities, and the spine appeared to be straight.  The 
diagnostic impression was "Low back pain possible disc joint 
derangement due to old right knee injury."  On neurology 
consultation in May 1984, the diagnostic impression was 
degenerative disc disease at L5-S1 with intermittent S1 
radiculopathy.  A June 1985 treatment note shows that the 
veteran complained of low back pain which he said was 
possibly associated with changes in the weather and with his 
activities.  The pertinent diagnostic impressions were 
osteoarthritis and low back pain syndrome secondary to 
osteoarthritis.

Records from Towanda Memorial Hospital and from J.E. Nazar, 
M.D., dated in the 1990s, reflect treatment for knee and back 
pain.  Medical records dated in November 1990 reflect that 
the veteran had a history of spinal stenosis at L4-L5, was 
diagnosed with a herniated lumbar disc at L4-L5 with an 
extruded disc, and underwent a lumbar laminectomy and disc 
excision at L4-L5.  A June 1992 treatment note shows that the 
veteran reported that back pain for the past 2 weeks.  He 
said he did not recall the exact mechanism of the injury, but 
said he had been twisting and bending.  The diagnostic 
impression was sprain of the lower back, status post lumbar 
laminectomy, and degenerative arthritis at the level of the 
right knee.

A July 1992 VA treatment note shows that the veteran 
complained of a recent episode of increased knee pain which 
led to increased back pain.  The diagnostic assessment was 
degenerative joint disease.

Additional records from Towanda Memorial Hospital and Dr. 
Nazar show that the veteran was seen in January 1995 for 
right knee symptoms.  His history including an initial injury 
in 1952, and reinjuries in 1976 and 1995.  In February 1995, 
the veteran underwent right knee surgery, performed by Dr. 
Nazar, due to a torn medial meniscus and arthritis.

In July 1995, the veteran submitted a claim for service 
connection for a back disability secondary to his service-
connected right knee disability.  He said his right knee 
disability had worsened and currently affected his back.  He 
noted that he had back surgery in 1990.

At a VA examination in September 1995, the veteran reported 
that he injured his right knee during service, and had back 
pain for several years.  The examiner noted that an X-ray 
study of the right knee showed an old fracture through the 
lateral tibial plateau.  The veteran stated that he had been 
found to have a 3/8-inch shortening of his right leg.  On 
examination, the veteran walked without a limp.  The examiner 
opined that the veteran's right knee injury would not cause 
shortening of his leg, as current X-ray evidence showed that 
the tibial fracture fragment was replaced in good anatomical 
position and such would not contribute in any way to 
shortening of the leg.  He questioned whether there was any 
leg shortening.  The examiner opined that the veteran's low 
back disability was a separate problem involving a herniated 
disc at the lumbosacral level.

In October 1995, the RO granted a temporary total 
convalescent rating from February to April 1995, due to the 
February 1995 right knee surgery.

Private medical records dated in 1996 from Dr. Nazar reflect 
treatment for low back and knee pain.  An April 1996 record 
reflects that he examined the veteran for right knee pain 
following arthroscopy.  He noted, "The patient, because of 
all the findings of osteoarthritis and degenerative changes 
in the knee, has continued walking with an antalgic gait 
which created pain and discomfort at the level of the low 
back due to the way he is walking unevenly."  He opined that 
the veteran's lumbar spine discomfort would continue, and 
that such was related to the veteran's antalgic gait due to 
knee problems.  A June 1996 treatment note shows that the 
veteran complained of right knee pain.  Dr. Nazar indicated 
that the veteran had an antalgic gait with limping which 
sometimes threw his back out of alignment with pain and 
discomfort, and pain radiating to his lower extremities.

By a statement dated in October 1996, the veteran essentially 
asserted that his service-connected right knee disability 
caused back pain.  He stated that he had right knee pain and 
back problems at the time the disability rating for his right 
knee disability was reduced.  He said that at a subsequent VA 
examination, the examiner told him his right leg was shorter 
than his left, and was probably causing his back pain.  He 
stated that he wore a lift on his shoe which helped 
initially, but eventually his back and knee problems 
worsened.

An April 1997 VA examination and a May 1997 MRI study 
describe the current right knee disability.

In an October 1997 rating decision, the RO assigned an 
increased 20 percent rating for the service-connected right 
knee disability.

II.  Analysis

The veteran's claim for service connection for a back 
disability secondary to a service-connected right knee 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder; when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

Service medical records from the veteran's 1949-1953 period 
of active duty are negative for a chronic back disability.  
It is not contended, nor does the evidence reflect, that the 
veteran's current low back disability was incurred during 
service or that back arthritis was manifest in the first 
post-service year as required for a presumption of service 
incurrence.

Post-service medical records are negative for a back 
disability until 1963.  At a VA examination in 1963, the 
examiner diagnosed residual of fracture of the right tibial 
plateau with 1/2-inch shortening of the right leg, moderate 
arthritis of the right knee secondary to trauma, and chronic 
lumbosacral strain.

Private medical records from Towanda Memorial Hospital dated 
in February 1984 reflect that the veteran reported that one 
leg was shorter than the other.  On admission, the examiner 
noted that the veteran's right leg was shorter than his left 
by approximately ? to 1/4-inch, but said that he did not 
measure the veteran's legs.  The diagnostic impression on 
admission was acute lumbosacral strain, and possible lumbar 
disc syndrome secondary to congenital leg shortening on the 
right.  The discharge diagnoses were lumbosacral disc 
syndrome due to a discrepancy in the length of the right and 
left legs, and chronic lumbosacral strain.  An April 1984 VA 
outpatient treatment record shows that the veteran reported 
that he injured his right knee in service, and that as a 
result, his right leg was 3/4-inch shorter than his left.  On 
examination, the veteran's pelvis was even and level, there 
were no significant back abnormalities, and the spine 
appeared to be straight.  The diagnostic impression was "Low 
back pain possible disc joint derangement due to old right 
knee injury."  A June 1985 VA outpatient treatment record 
indicates a diagnostic impression of low back pain syndrome 
secondary to osteoarthritis.  An April 1984 private X-ray 
study shows very narrowed disc space between L5 and S1, and 
mild lumbar scoliosis convexed to the right.  In November 
1990, the veteran was diagnosed with a herniated lumbar disc 
at L4-L5 with an extruded disc, and underwent a lumbar 
laminectomy and disc excision at L4-L5.

At a September 1995 VA examination, the examiner indicated 
that the veteran walked without a limp, and said current X-
ray evidence showed that the veteran's  tibial fracture 
fragment was replaced in good anatomical position and such 
would not contribute in any way to shortening of the leg.  He 
questioned whether there was in fact any leg shortening.  The 
examiner opined that the veteran's low back disability was a 
separate problem involving a herniated disc at the 
lumbosacral level.  An April 1996 clinical record from Dr. 
Nazar shows that he opined that "The patient, because of all 
the findings of osteoarthritis and degenerative changes in 
the knee, has continued walking with an antalgic gait which 
created pain and discomfort at the level of the low back due 
to the way he is walking unevenly."  He opined that the 
veteran's lumbar spine discomfort would continue, and that 
such was related to the veteran's antalgic gait due to knee 
problems.  In June 1996, he essentially reiterated this 
opinion.

Although the medical evidence is somewhat contradictory, it 
appears from the weight of the credible medical evidence that 
the veteran does not have right leg shortening due to the 
right tibia fracture he had in service.  Thus any such leg 
shortening that may contribute to a back condition may not 
serve as a basis for secondary service connection.  
Nonetheless, at times over the years the veteran has had a 
gait disturbance from his service-connected right knee 
condition.  Recently, Dr. Nazar has indicated that the 
veteran's service-connected right knee disability causes an 
antalgic gait which produces low back pain.  It is clear that 
the veteran has had several different low back disabilities 
(including degenerative disc disease, arthritis, and episodic 
lumbosacral strain) since the 1960s, and the Board finds that 
the medical evidence does not demonstrate that his service-
connected right knee disability directly caused such 
disorders to occur.  

However, based on a review of the entire record, the Board 
finds that there is a reasonable doubt that there is some 
additional increment of chronic back disability due to 
aggravation from the service-connected right knee disability.  
Allen, supra.  The aggravation theory of secondary service 
connection was not ruled out by the VA examiner, and such 
theory finds support in the recent statements by Dr. Nazar.  
Given these circumstances, and applying the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that 
there is an increment of additional back disability which is 
proximately due to or the result of the service-connected 
right knee disability, and secondary service connection by 
way of aggravation is warranted.  38 C.F.R. § 3.310; Allen, 
supra.  Hence the veteran shall be compensated for the degree 
of back disability (but only that degree) over and above the 
degree of back disability existing prior to the aggravation.  
Id. 


ORDER

Secondary service connection for a back disability, on the 
basis of aggravation, is granted.




		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

